          Case 3:19-cr-03932-DB Document 39-1 Filed 08/06/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        § CRIMINAL NO: EP: 3:19-CR-03932
                                          §
ALEJANDRO CARRILLO                        §



       ORDER ON MOTION FOR GUIDENCE ON COURTROOM PROCEDURES IN
               LIGHT OF COVID-19/MOTION FOR CONTINUANCE

	  

	         BE IT REMEMBERED, that on the _____ day of   ________, 2020, came on to

be considered the above and foregoing Motion for Guidance on Courtroom procedures in

light of COVID-19/Motion for Continuance. This motion is:

           ( ) GRANTED

           ( ) DENIED

           ( ) SET FOR A HEARING on the _____ day of
           , 2020, at  ____ o’clock __.m.



                                                              ________
                                    UNITED STATES DISTRICT JUDGE
